Election/Restrictions
Claims 1-7, 9-11, and 21-27 are allowable. The restriction requirement between Groups I and III and the Species of nanoparticle material, as set forth in the Office action mailed on 21 December 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 December 2021 is partially withdrawn.  Claims 8 and 18-20, directed to other Species and Group IIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, canceled claims 12-17, directed to Group II, would remain withdrawn from consideration because these did not require all the limitations of an allowable claim.  Accordingly, claims 1-11 and 18-27 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 21 June 2022 now require fracturing with a foamed treatment fluid including aqueous base fluid, surfactant, and gas further includes nanoparticles coated with paraffin inhibitor, formation stabilizer, or scale inhibitor.
There is no Prior Art that discloses or teaches providing nanoparticles coated with paraffin inhibitor, formation stabilizer, or scale inhibitor for a foamed treatment fluid, especially for stabilizing the foam together with the surfactant. 
For example, the new reference to Oghena (2017/0058186) teaches a foamed treatment fluid (abstract) including nanoparticles coated with different functionalities to allow the nanoparticles to act as asphaltene inhibitors ([0032]).  However, this reference fails to teach coating the nanoparticles with paraffin inhibitor, formation stabilizer, or scale inhibitor, and furthermore, this reference fails to teach their use to stabilize the foam together with the surfactant.
Similarly, the new reference to Quintero (2012/0015852) teaches a treatment fluid (abstract) comprising nanoparticles which are encapsulated additives such as wax (paraffin) inhibitors, shale (formation) stabilizers, or scale inhibitors ([0018]).  However, these encapsulated additives are the opposite of the claimed nanoparticles (i.e., paraffin inhibitor, formation stabilizer, or scale inhibitor which is coated, not nanoparticles coated with paraffin inhibitor, formation stabilizer, or scale inhibitor).  Furthermore, this reference fails to teach their use to stabilize a foam.
Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674